 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    CRAIG RICHARD,                                    No. 2:19-cv-2006 TLN DB P
11                       Plaintiff,
12           v.                                         ORDER
13    L. ALDRIDGE,
14                       Defendant.
15

16          Plaintiff, a state prisoner, proceeds without counsel with a civil rights complaint filed

17   under 42 U.S.C. § 1983. Plaintiff alleges defendant Aldridge, the Warden at California Health

18   Care Facility (“CHCF”), was deliberately indifferent to a substantial risk of harm to his health or

19   safety in violation of the Eighth Amendment. On May 14, 2021, defendant filed a motion to opt

20   out of the post-screening ADR project. Having reviewed the motion, the court finds good cause to

21   grant the motion.

22          Accordingly, IT IS HEREBY ORDERED:

23          1. Defendant’s motion to opt out (ECF No. 40) is granted and the stay is lifted;

24          2. The settlement conference set for June 7, 2021 is vacated; and

25   ////

26   ////

27   ////

28
                                                       1
 1             3. By separate order, the court will set a schedule for this case.

 2   Dated: May 18, 2021
 3

 4

 5

 6

 7
     DLB7
 8   rich2006.optout

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
